DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The foreign references have been placed in the application file, but the foreign references have not been considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  “an additional an instance of the bonus game” (line 4) should presumably read “an additional instance of the bonus game”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the reels” (lines 11-12) should presumably read “the plurality of first reels”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “an additional an instance of the bonus game” (line 4) should presumably read “an additional instance of the bonus game”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “the reels” (lines 13-14) should presumably read “the plurality of first reels”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “an additional an instance of the bonus game” (line 5) should presumably read “an additional instance of the bonus game”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 7-8, 12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louie et al., US 8,257,161 B2 (hereinafter Louie).

Regarding Claim 1 (Currently Amended):  Louie discloses a gaming machine for providing a game, comprising: 
a cabinet (Louie, the gaming machine 10 comprises a housing 12 [0031] and [Fig. 1A]); 
a display device mounted to the cabinet (Louie, for output the gaming machine 10 includes a primary display 14; the gaming machine 10 may also include a secondary display 16 [0031] and [Fig. 2]); and 
a control unit operably coupled to the display device (Louie, turning now to FIG. 2, the various components of the gaming machine 10 are controlled by a central processing unit (CPU) 34, also referred to herein as a controller or processor (such as a microcontroller or microprocessor) [0047] and [Fig. 2]), the control unit including a processor programmed to execute an algorithm (Louie, to provide gaming functions, the controller 34 executes one or more game programs  [0047]) to display an animated sequence of computer- generated images on the display device including the steps of: 
displaying a plurality of first cells arranged in a first grid (Louie, the game comprises a first matrix 265 [0066] and [Fig. 10]); 
displaying a plurality of second cells arranged in a second grid, each second cell being associated with a corresponding first cell (Louie, the game comprises … a second matrix 263 [0066] and [Fig. 10]); 
displaying a plurality of first reels in the first grid (Louie, the first matrix of symbols 265 is created through the spinning and stopping of the symbol bearing reels 262a-e to display randomly selected outcomes [0066] and [Fig. 10]); and 
initiating an instance of a bonus game (Louie, the free spin bonus game begins [0065] and [Fig. 10]) by: 
spinning and stopping the plurality of first reels in the first grid (Louie, the first matrix of symbols 265 is created through the spinning and stopping of the symbol bearing reels 262a-e to display randomly selected outcomes [0066] and [Fig. 10]); 
detecting an appearance of a predetermined symbol appearing in the first grid with the reels stopped and animating a copy of the predetermined symbol to appear at a corresponding second cell in the second grid (Louie, the current free spin has resulted in two Time Machine symbols 266a,b appearing on the first matrix 265 of symbols; as described herein, the special symbols 266a,b are thus eligible for collection in the second matrix 263 of the second display 216 [0069]); and 
moving the copy of the predetermined symbol to an unoccupied second cell in the second grid upon determining the corresponding second cell is occupied by another copy of the predetermined symbol (Louie, FIG. 11 depicts the two special symbols 266a,b from the first matrix 265 in FIG. 10 being collected and displayed on the second matrix 263 [0070]).  

Regarding Claims 5 (New), 12 (New), and 19 (New):  Louie further discloses: 
providing a complementary award upon determining the corresponding second cell is occupied by another copy of the predetermined symbol (Louie, if more than one special symbol is collected in the same collection position of the second matrix 363, a multiplier is increased for each special symbol collected in the same collection position [0076]).  

Regarding Claims 7 (New) and 14 (New):  Louie further discloses: 
displaying the predetermined symbol as a wild symbol (Louie, a "Time Machine" symbol 266 is a special symbol which acts as a wild symbol [0066]).  

Regarding Claim 8 (New):  Louie discloses a method of operating a gaming machine including a display device mounted to a cabinet and a processor operably coupled to the display device, the method including the processor performing an algorithm to display an animated sequence of computer-generated images on the display device including the steps of: 
displaying a plurality of first cells arranged in a first grid (Louie, the game comprises a first matrix 265 [0066] and [Fig. 10]); 
displaying a plurality of second cells arranged in a second grid, each second cell being associated with a corresponding first cell (Louie, the game comprises … a second matrix 263 [0066] and [Fig. 10]); 
displaying a plurality of first reels in the first grid (Louie, the first matrix of symbols 265 is created through the spinning and stopping of the symbol bearing reels 262a-e to display randomly selected outcomes [0066] and [Fig. 10]); and 
initiating an instance of a bonus game (Louie, the free spin bonus game begins [0065] and [Fig. 10]) by: 
spinning and stopping the plurality of first reels in the first grid (Louie, the first matrix of symbols 265 is created through the spinning and stopping of the symbol bearing reels 262a-e to display randomly selected outcomes [0066] and [Fig. 10]); 
detecting an appearance of a predetermined symbol appearing in the first grid with the reels stopped and animating a copy of the predetermined symbol to appear at a corresponding second cell in the second grid (Louie, the current free spin has resulted in two Time Machine symbols 266a,b appearing on the first matrix 265 of symbols; as described herein, the special symbols 266a,b are thus eligible for collection in the second matrix 263 of the second display 216 [0069]); and 
moving the copy of the predetermined symbol to an unoccupied second cell in the second grid upon determining the corresponding second cell is occupied by another copy of the predetermined symbol (Louie, FIG. 11 depicts the two special symbols 266a,b from the first matrix 265 in FIG. 10 being collected and displayed on the second matrix 263 [0070]).  

Regarding Claim 15 (New):  Louie discloses a non-transitory computer-readable storage media having computer- executable instructions embodied thereon to operate a gaming machine including a display device mounted to a cabinet and a processor operably coupled to the display device, when executed by the processor the computer-executable instructions cause the processor to perform an algorithm to display an animated sequence of computer-generated images on the display device including the steps of: 
displaying a plurality of first cells arranged in a first grid (Louie, the game comprises a first matrix 265 [0066] and [Fig. 10]); 
displaying a plurality of second cells arranged in a second grid, each second cell being associated with a corresponding first cell (Louie, the game comprises … a second matrix 263 [0066] and [Fig. 10]); 
displaying a plurality of first reels in the first grid (Louie, the first matrix of symbols 265 is created through the spinning and stopping of the symbol bearing reels 262a-e to display randomly selected outcomes [0066] and [Fig. 10]); and 
initiating an instance of a bonus game (Louie, the free spin bonus game begins [0065] and [Fig. 10]) by: 
spinning and stopping the plurality of first reels in the first grid (Louie, the first matrix of symbols 265 is created through the spinning and stopping of the symbol bearing reels 262a-e to display randomly selected outcomes [0066] and [Fig. 10]); 
detecting an appearance of a predetermined symbol appearing in the first grid with the reels stopped and animating a copy of the predetermined symbol to appear at a corresponding second cell in the second grid (Louie, the current free spin has resulted in two Time Machine symbols 266a,b appearing on the first matrix 265 of symbols; as described herein, the special symbols 266a,b are thus eligible for collection in the second matrix 263 of the second display 216 [0069]); and 
moving the copy of the predetermined symbol to an unoccupied second cell in the second grid upon determining the corresponding second cell is occupied by another copy of the predetermined symbol (Louie, FIG. 11 depicts the two special symbols 266a,b from the first matrix 265 in FIG. 10 being collected and displayed on the second matrix 263 [0070]).  

There are no prior art rejections against claims 3, 6, 10, 13, 17, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over.

Regarding Claims 2 (New), 9 (New), and 16 (New):  Louie discloses the invention as recited above.  Louie fails to explicitly disclose : 
initiating a secondary bonus game by: 
displaying a plurality of second reels in unoccupied second cells of the second grid; and 
spinning and stopping the second reels to display an instance of the secondary bonus game.  
Louie differs from the present claims by disclosing spinning reals and collecting special symbols on the second matrix for future redemption (Louie [0066]; [0070]; [Fig. 10]; and [Fig. 11]).  At the end of the bonus game, the player gets one final “future spin” (Louie [0073]).  The collected symbols from the second matrix are spun in the first window and a final award is determined (Louie [0073]-[0075] and [Fig. 12]-[Fig. 14]).  
The examiner was unable to find any reasoning in the specification that the location of spinning the collected symbols servers any advantage or particular purpose, or whether it solves a stated problem.  The location of displaying the spinning of the reels for the collected symbols may be performed equally well by using the initial matrix.  Showing the spinning of the reels for the collected symbols in the second cells of the second grid is merely design choice.

Regarding Claims 4 (New), 11 (New), and 18 (New):  Louie further discloses: 
initiating the secondary bonus game after a predefined number of instances of the bonus game have been conducted (Louie, the player has executed all of his free spins and is about to execute the final or future spin [0073] and [Fig. 12]).  

Allowable Subject Matter
Claims 3, 6, 10, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715